Citation Nr: 1604863	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  14-10 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a nervous condition currently claimed as anxiety and depression, to include as secondary to his service connected disabilities of the feet. 

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to the Veteran's service connected disabilities of the feet.

3.  Entitlement to service connection for asthma. 


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from March 1980 to November 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned in June 2015.  

The issues of entitlement to service connection for anxiety and depression were developed and certified to the Board as separate issues.  However, the record shows that entitlement to service connection for a nervous condition and entitlement to service connection for asthma were among the issues denied in a September 1981 rating decision.  The Veteran was notified of this decision and provided his appellate rights in a February 1982 letter.  He submitted a notice of disagreement in February 1982.  After a statement of the case was issued in May 1982, the Veteran submitted a substantive appeal in July 1982.  The issues of entitlement to service connection for a nervous condition and asthma were among the four issues certified to the Board in October 1982.  

Unfortunately, neither the nervous condition nor the asthma claim was addressed in subsequent Board decisions dated January 1983 or June 1983.  There is no indication that either issue was withdrawn, and there are no subsequent Board decisions that address these matters.  Therefore, the September 1981 rating decision is not final in regards to these two claims, and they are both on appeal to the Board.  38 C.F.R. § 20.200 (2015).  As the term "nervous condition" would encompass both anxiety and depression, the Board has characterized the current issue accordingly. 

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

At the June 2015 Board hearing, the Veteran testified that he has been in receipt of Social Security disability benefits since 1994.  He further testified that the award of these benefits was based on his claimed psychiatric disability.  The Veteran indicated that he would be submitting his records from the Social Security Administration (SSA) after the hearing.  

Additional material was received from the Veteran after the June 2015 hearing, including a June 2015 letter from the SSA.  Unfortunately, this material did not include a copy of the SSA decision that awarded him disability benefits, and the Board is unable to discern if any of the medical records that were included in the additional material were in any way related to that decision.  The Board is obligated to obtain potentially relevant records in the custody of a Federal department and agency.  Therefore, these records must be obtained before a decision can be made for any of the claims on appeal.  38 C.F.R. § 3.156(c)(2) (2015).  

The Veteran testified that his claimed psychiatric disability began after he was physically assaulted and beaten by a sergeant.  He testified that he did not report this incident because he was young and scared, and he was threatened with another beating if he made a report.  

If a posttraumatic stress disorder (PTSD) claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.   See 38 C.F.R. § 3.304(f)(5) (2015).

On remand, the Veteran should be sent a notice letter regarding a claim based on personal assault and service personnel should be obtained.

The Veteran has been provided VA psychiatric and orthopedic examinations in conjunction with his current claims, and the examiners provided opinions that address secondary service connection.  However, the Veteran's testimony and statements makes it clear that his theory of entitlement for both claims includes direct service connection as well as secondary.  Therefore, the previous examination reports are not wholly sufficient, and additional opinions must be obtained.  

Finally, the Veteran has not been afforded a VA examination of his claimed asthma.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran should be scheduled for a VA examination of his asthma.  Additionally, a new notice letter should be sent to the Veteran regarding this claim as it was pending prior to the current duty to notify provisions were in effect.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all records pertaining to the Veteran's award of disability benefits from the SSA and associate them with the claims file.  The efforts to obtain these records should continue until they are obtained, it is determined they do not exist, or it is determined that any further attempts to obtain them would be futile.  If such a determination is made, a memorandum to this effect should be placed in the file.  

2.  Obtain the Veteran's complete military personnel record and associate it with the claims file.

3.  Send the Veteran a letter informing him of alternative evidence sources for claims of PTSD based on personal assault.  Also, send notice of how to substantiate the claim of service connection for asthma.  Provide him an appropriate amount of time to respond.  After obtaining any permission that might be required, attempt to obtain any evidence that he has identified.  

4.  Thereafter, schedule the Veteran for a VA asthma examination.  All indicated tests and studies should be conducted.  The claims file must be reviewed by the examiner, and the examination report must state that it has been reviewed.  At the conclusion of the file review and examination, the examiner should express the following opinions:

a) Does the Veteran have a current diagnosis of asthma?  If no, has the Veteran had a valid diagnosis of asthma at any time since discharge from active service?  

b) If the Veteran has a current diagnosis of asthma or has had a valid diagnosis at any time since discharge, is it as likely as not that the asthma had its onset during, or is otherwise due to, active service?  

The reasons for all opinions should be provided.  As the Veteran's October 1979 enlistment examination is negative for asthma, the examiner must assume that the Veteran was sound upon entering service unless there is clear and unmistakable (undebatable) evidence that asthma existed prior to service.  If there is such evidence, the examiner should must state it is so, and must then opine whether there is clear and unmistakable evidence that pre-existing asthma was NOT aggravated (permanently increased in severity) during service.  

5.  Schedule the Veteran for a VA psychiatric examination.  All indicated tests and studies should be conducted.  The claims file must be reviewed by the examiner, and the examination report must state that it has been reviewed.  At the conclusion of the file review and examination, the examiner should express the following opinions:

a) Does the Veteran have a current diagnosis of a psychiatric disability other than a personality disorder?  If so, what is the diagnosis of this disability?

b) If the Veteran has a current psychiatric disability, is it as likely as not that this disability had its onset during, or is otherwise due to, active service, to include the alleged assault in service?  Is their evidence of a behavioral change during service that would tend to support the occurrence of this assault? 

c) Even if the Veteran does not have a current diagnosis of a psychiatric disability, is it as likely as not that the depression treated in November 1994, May 1998, October 2000, or August 2005 was incurred in or due to active service?  (Note that service connection for the bilateral foot disabilities was not established until April 2010, and therefore they cannot be the basis for secondary service connection prior to that date). 

The reasons for all opinions should be provided.  If there is no current diagnosis, the validity of the previous diagnoses listed above should be discussed, and the reason that the Veteran no longer has these diagnoses should be explained.  

6.  Return the claims file to the examiner who conducted the August 2011 VA examination of the spine for an addendum.  After a review of the claims file and examination report, the examiner should state whether it is as likely as not that the Veteran's lumbar spine disability had its onset during, or is otherwise due to, active service.  

The reasons for all opinions should be provided.  An additional examination is not required unless deemed necessary by the examiner.  

7.  Finally, readjudicate the appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

